Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,636,233 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
	Claims 1-4, 8-11 and 14-17 are allowed in view of the approved terminal disclaimer filed 4/1/2021.  After further consideration and search, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method comprising:
receiving, by a server, a confirmation signal from a locking device, the confirmation signal providing a confirmation generated by the locking device that the locking device is at a location associated with a recipient based on the locking device determining that a current location of the locking device corresponds to information stored on the locking device indicative of the location associated with the recipient; and in response to receiving the confirmation signal confirming that the locking device is at the location associated with the recipient, triggering, by the server, relay of an access key for unlocking the locking device.
Regarding claim 8, the prior art fails to disclose or fairly suggest one or more non-transitory machine-readable media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
receiving a confirmation signal from a locking device, the confirmation signal providing a confirmation generated by the locking device that the locking device is at a location associated with a recipient based on the locking device determining that a current location of the locking device corresponds to information stored on the locking device indicative of the location associated with the recipient; and
in response to receiving the confirmation signal confirming that the locking device is at the location associated with the recipient, triggering relay of an access key for unlocking the locking device.
Regarding claim 14, the prior art fails to disclose a server device comprising: one or more processors; and one or more machine-readable media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations comprising: receiving, by the server device, a confirmation signal from a locking device, the confirmation signal providing a confirmation generated by the locking device that the locking device is at a location associated with a recipient based on the locking device determining that a current location of the locking device corresponds to information stored on the locking device indicative of the location associated with the recipient; and in response to receiving the confirmation signal confirming that the locking device is at the location associated with the recipient, triggering, by the server device, relay of an access key for unlocking the locking device.
Dependent claims 2-7, 9-13 and 15-20 are allowed with their base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687